United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 September 18, 2013 (Date of Report) Ceetop Inc. (Exact name of registrant as specified in its charter) Oregon 000-32629 98-0408707 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District, Shenzhen, China (Address of principal executive offices) (Zip Code) (86-755) 3336-6628 (Registrant’s telephone number, including area code) China Ceetop.com, Inc. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On September 18, 2013 Guizhou Ceetop Network and Technology Co. Ltd. (“Guizhou”), the subsidiary of China Ceetop.com, Inc. (the “Company”), entered into a Capital Investment and Share Expansion Agreement (the “Agreement”) with Hangzhou Ruanjing Information TechnologyCo., Ltd. (“Hangzhou”). Hangzhou, located in Hangzhou, Zhejiang Province, China, isanenterprise focusing on e-commerce,supply chaininformation systemsdevelopment, maintenance andsupport.Pursuant to the Agreement, in exchange for 8,500,000 yuan, Guizhou acquired Forty Two and one half percent (42.5%) of the equity in Hangzhou. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On September 12, 2013, the Company filed with the State of Oregon an amendment to its Articles of Incorporation to change the name of the Company to Ceetop, Inc. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Number Description 3(i) Amendment to Articles of Incorporation. Capital Investment and Share Expansion Agreement dated September 18, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 19, 2013 CEETOP,INC. /s/ Weiliang Liu Weiliang Liu President
